Name: Commission Regulation (EEC) No 2771/82 of 15 October 1982 fixing the buying-in prices for hindquarters of beef applicable from 22 November 1982, amending Regulation (EEC) No 2226/78 and repealing Regulation (EEC) No 1756/821
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/ 14 16. 10 . 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2771/82 of 15 October 1982 fixing the buying-in prices for hindquarters of beef applicable from 22 November 1982 , amending Regulation (EEC) No 2226/78 and repealing Regulation (EEC) No 1756/82 Whereas, in the present situation on the market in beef and veal , 'Ochsen A' should be removed from the list of products which may be bought in to interven ­ tion in the Federal Republic of Germany ; whereas it is therefore necessary to amend Commission Regulation (EEC) No 2226/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, Whereas, in accordance with Council Regulation (EEC) No 1302/73 (2), as amended by Regulation (EEC) No 427/77 (3), the qualities and cuts of products to be bought in by intervention agencies must be deter ­ mined with a view, on the one hand, to the need to give effective support to the market and to ensure the necessary balance between the market in question and that in other livestock production and, on the other hand, to the Community's financial responsibilities in the matter ; whereas it is desirable to limit buying-in to hindquarters, in view of the present market situa ­ tion ; Whereas it is therefore necessary to repeal Commis ­ sion Regulation (EEC) No 1756/82 (4) with effect from 22 November 1982 and fix buying-in prices in respect of hindquarters only ; whereas, in the light of the authorization to commence buying-in given to it under the second paragraph of Article 2 of that Regu ­ lation, the Italian intervention agency should suspend buying-in at an earlier date ; Whereas the upper and lower limits for buying-in prices must be fixed in such a way as to allow inter ­ vention agencies to take account of the differences in value of meat arising out of the age, weight, conforma ­ tion and finish of the animals concerned ; Whereas it is desirable to fix upper limits for buying-in prices at a level corresponding to the inter ­ vention price fixed by Council Regulation (EEC) No 1 197/82 (*) for the 1982/83 marketing year by applying the coefficients fixed in Commission Regulation (EEC) No 2226/78 (6), as last amended by Regulation (EEC) No 1756/82 ; With effect from 22 November 1982, intervention agencies shall buy in hindquarters offered to them in accordance with the conditions laid down in Regula ­ tion (EEC) No 2226/78 at prices falling within the limits laid down for each product in Annex I having regard to the age, weight, conformation and finish of the animals from which the said products are obtained . The Italian intervention agency, however, shall commence buying-in under the first paragraph of this Article on 18 October 1982. Article 2 Annex I to Regulation (EEC) No 2226/78 is hereby replaced by Annex II to this Regulation . Article 3 Regulation (EEC) No 1756/82 is hereby repealed with effect from 22 November 1982. The Italian intervention agency, however, shall suspend buying-in operations under that Regulation from 18 October 1982. Article 4(') OJ No L 148, 28 . 6 . 1968 , p . 24. (2) OJ No L 132, 19 . 5 . 1973 , p . 3 . (3 OJ No L 61 , 5 . 3 . 1977, p . 16 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( «) OJ No L 193, 3 . 7. 1982, p . 12. Ã  OJ No L 140, 20 . 5 . 1982, p. 26 . M OJ No L 261 , 26 . 9 . 1978 , p . 5 . 16 . 10 . 82 Official Journal of the European Communities No L 292/ 15 V This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 October 1982. For the Commission Poul DALSAGER Member of the Commission J No L 292/ 16 Official Journal of the European Communities 16 . 10 . 82 BILAG I ANHANG / Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEXI ANNEXE I ALLEGATO I  BIJLAGE I OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ¬Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã ­ ECU Ã ¬Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ã cus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Maksimum Obere Grenze 'Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã ´Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Mmimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã ´Ã Ã ¹Ã ¿ Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen BELGIQUE/BELGIE  Quartiers arriÃ ¨re,dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : BÃ ufs 55 % / Ossen 55 % 388,579 Taureaux 55 % / Stieren 55 % 383.925 366,474 361,825 349,162 356,449 371,630 DANMARK  Bagfjerdinger, udskÃ ¥ret med 5 ribben, af: Stude 1 353,413 Tyre P 360,700 Ungtyre 1 375,881  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pisto ­ ler*, af: Stude 1 367,987 Tyre P 375,881 Ungtyre 1 391,669 DEUTSCHLAND 363,129 371,023 386,812  Hinterviertel, gerade SchnittfÃ ¼hrung mit Ã  Rippen, stam ­ mend von : 384,430Bullen A 391,808 EAAAX 421,020 417,414  'Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã µÃ Ã °Ã µÃ ¯Ã ±Ã  Ã Ã ¿Ã ¼Ã ®Ã  Ã ¼Ã ­ 5 ÃÃ » £Ã ½Ã Ã ­Ã , ÃÃ Ã ¿Ã µÃ  ­ Ã Ã Ã ¼Ã µÃ ½Ã ± Ã ¬ÃÃ : Ã Ã Ã Ã Ã ¿ B 425,528 Ã Ã Ã Ã Ã ¿ Ã  421,922  Ã ÃÃ ¯Ã $Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã Ã ¿Ã ¼Ã ®Ã  «pistola » Ã ¼Ã ­ 8 ÃÃ »Ã µÃ Ã Ã ­Ã , ÃÃ Ã ¿Ã µÃ  ­ Ã Ã Ã ¼Ã µÃ ½Ã ± Ã ¬ÃÃ  : Ã Ã Ã Ã Ã ¿ B 443,258 Ã Ã Ã Ã Ã ¿ Ã  439,502 438,570 434,814 FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 3 cÃ ´tes, provenant des : BÃ ufs U 439,503 BÃ ufs R 410,773 BÃ ufs O 387,047 422,071 393,341 369,614 397,376 379,460 352,667 Jeunes bovins U 410,935 Jeunes bovins R 393,019 Jeunes bovins O 366,226  jQuartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », prove ­ nant des : BÃ ufs U 457,742 BÃ ufs R 427,882 BÃ ufs O 403,187 439,664 409,804 385,109 414,162 395,277 367,516 Jeunes bovins U 428,205 Jeunes bovins R 409,321 Jeunes bovins O 381,559 16 . 10 . 82 Official Journal of the European Communities No L 292/ 17 Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã ¶pio Maksimum Obere Grenze 'Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen IRELAND 349,806 339,068 343,728 332,990  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2  Hindquarters, 'pistola ' cut at eighth rib, from : Steers 1 Steers 2 364,379 353,193 358,055 346,869 ITALIA  Quarti posteriori, taglio a 5 costole, detto pistola, prove ­ nienti dai : Vitelloni 1 Vitelloni 2 473,235 446,082 463,150 435,997  Quarti posteriori, taglio a 8 costole, detto pistola, prove ­ nienti dai : 465,477 439,100 456,168 429,791 Vitelloni 1 Vitelloni 2 LUXEMBOURG 384,856 376,479  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des : BÃ ufs et taureaux extra  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », prove ­ nant des : Boeufs et taureaux extra NEDERLAND 400,911 392,069  Achtervoeten, recht afgesneden op ? ribben, afkomstig van : Stieren, le kwaliteit  Achtervoeten, pistola snit op 8 ribben, afkomstig van : Stieren le kwaliteit 382,852 398,819 371,965 387,933 UNITED KINGDOM A. Great Britain 361,866 358,067 357,598 353,816  Hindquarters, straight cut at third rib, from : Steers M Steers H  Hindquarters, 'pistola ' cut at eighth rib, from : Steers M Steers H 376,947 372,987 372,502 368,541 B. Northern Ireland 354,252 347,851 349,823 349,985 343,584 345,556  Hindquarters, straight cut at third rib, from : Steers L/M Steers L/H Steers T  Hindquarters, 'pistola ' cut at eighth rib, from : Steers L/M Steers L/H Steers T 369,010 362,334 364,403 364,565 357,889 359,958 No L 292/ 18 Official Journal of the European Communities 16. 10. 82 BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II  ANNEXE II ALLEGA TO II  BIJLAGE II DEUTSCHLAND Bullen A 1,08 BELGIQUE/BELGIÃ  Boeufs 55 % / Ossen 55 % 1,03 Taureaux 55 % / Stieren 55 % 1,02 DANMARK Stude 1 0,92 Tyre P 0,94 Ungtyre 1 0,98 Ã Ã Ã Ã Ã £ Ã Ã Ã Ã Ã ¿Ã  B 1,15 Ã Ã Ã Ã Ã ¿Ã  Ã  1,08 FRANCE BÃ ufs U 1,23 BÃ ufs R 1,11 BÃ ufs O 0,99 Jeunes bovins U 1,19 Jeunes bovins R 1,10 Jeunes bovins O 0,99 IRELAND Steers 1 0,92 Steers 2 0,90 ITALIA Vitelloni 1 1,25 Vitelloni 2 1,10 LUXEMBOURG BÃ ufs, taureaux extra 1,04 NEDERLAND Stieren, le kwaliteit 1,09 UNITED KINGDOM A. Great Britain Steers M 0,95 Steers H 0,94 B. Northern Ireland Steers L/M 0,93 Steers L/H 0,93 Steers T 0,91